               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD



UNITED STATES OF AMERICA

v.                                     Criminal Action No. 1:18-00193

WILLIAM GAMMON

                               ORDER
      Pursuant to 28 U.S.C. § 636 and Local Rule of Criminal

Procedure 59.4(d), this matter was referred to the United States

Magistrate Judge Omar J. Aboulhosn for purposes of the defendant

entering a plea of guilty.   (ECF No. 36).    At that hearing, the

defendant voluntarily waived his right to have an Article III

Judge preside over his guilty plea and executed a written Waiver

of Article III Judge and Consent to Enter Guilty Plea Before

Magistrate Judge, which waiver and consent were signed by

defendant, his counsel, and counsel for the United States.     (ECF

No. 37).

     Magistrate Judge Aboulhosn submitted to the court his

Proposed Findings and Recommendation on December 7, 2018, in

which he recommended that the court ACCEPT the defendant’s plea

of guilty to Count Three of the indictment.* (ECF No. 41).     In


*
     Although Magistrate Judge Aboulhosn recommended that the
court “conditionally” accept the guilty plea, the court notes
that the guilty plea is actually accepted without conditions.
accordance with the provisions of 28 U.S.C. § 636(b), the parties

were allotted fourteen days, plus three mailing days, in which to

file any objections to Magistrate Judge Aboulhosn’s Findings and

Recommendation.   The failure of any party to file such objections

within the time allotted constitutes a waiver of such party’s

right to a de novo review by this court.        Snyder v. Ridenour, 889

F.2d 1363 (4th Cir. 1989).

     Neither party filed any objections to the Magistrate Judge’s

Findings and Recommendations within the required time period.

Accordingly, the court adopts the Findings and Recommendations of

Magistrate Judge Aboulhosn and ACCEPTS the defendant’s plea of

guilty, and the defendant stands provisionally guilty of Count

Three of the indictment charging him with a violation of 21

U.S.C. § 841(a)(1).

     The Clerk is directed to forward a copy of this Order to

counsel of record and to Magistrate Judge Aboulhosn.

      IT IS SO ORDERED on this 7th day of January, 2019.


                                     ENTER:



                                     David A. Faber
                                     Senior United States District Judge




                                 2
